Honorable Chris Victor Semos Chairman Committee on Business and Industry House of Representatives Austin, Texas
Re: Application of article 5221f to lessors of mobile homes.
Dear Mr. Semos:
You ask whether, in light of 1977 amendments, a lessor of mobile homes is a `dealer' or `salesperson' as those terms are used in article 5221f, V.T.C.S.
Prior to its amendment by Senate Bill 305, [Acts 1977, 65th Leg., ch. 139 at 288] section 3 of article 5221f defined `dealer' to include a person who buys for resale, sells, exchanges, leases or rents mobile homes. `Salesperson' was defined as a person who sold, auctioned or rented mobile homes. Senate Bill 305 amended section 3 to define `dealer' as a person who buys for resale, sells or exchanges mobile homes or offers such for sale, exchange or lease-purchase. The definition of `salesperson' was amended to `any person who . . . sells or lease-purchases or offers to sell or lease-purchase mobile homes to consumers as an employee or agent of a dealer.' The clear legislative intent was to remove mere lessors from these definitions. Accordingly, in our opinion a person who leases mobile homes is not a dealer or salesperson under article 5221f unless the lease contract includes a provision conferring on the lessee an option to purchase the mobile home. Article 5221f, § 3(n).
 SUMMARY
A lessor of mobile homes is not a dealer or salesperson under article 5221f unless the lease contains a provision conferring on the lessee an option to purchase the mobile home.
Very truly yours,
John L. Hill Attorney General of Texas
APPROVED:
David M. Kendall First Assisant
C. Robert Heath Chairman Opinion Committee